DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-9, 11, 15, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersen (US 2009/0023397).
Regarding Claim 1, Andersen discloses a protection device for protecting a digital isolator having a maximum device junction temperature (Figures 1-2, digital isolator comprising 145 protected by 140, Figure 1, digital isolator comprising Q2, Q4 and associated circuitry protected by Q1 and associated circuitry, Figure 2), the protection device comprising: 

Regarding Claim 2, Andersen discloses the protection device according to Claim 1, wherein the digital isolator comprises an internal low-dropout regulator (Paragraph 6, “….isolation circuit which includes a low dropout operational current control loop and a shunt regulator”, Paragraphs 9-10).
Regarding Claim 7, Andersen discloses the protection device according to Claim 1, wherein the eFuse comprises an integrated sense resistor for measuring current flow (comprising 115, Figure 1, comprising R1, Figure 2).
Regarding Claim 8, Andersen discloses the protection device according to Claim 1, wherein the eFuse comprises an integrated electronic switch for interrupting current flow (Paragraph 7, “…the series-pass transistor may be one of a FET or BJT transistor”).
Regarding Claim 9, Andersen discloses the protection device according to Claim 1, wherein the eFuse comprises an enable pin for enabling or disabling an output of the eFuse (base terminal/pin of Q1, Figure 2), and wherein preferably the eFuse further comprises a fault pin (collector terminal/pin of Q1, Figure 2), and preferably wherein the 
Claim 11 basically recites a method corresponding to the protection device of Claim 1.  Therefore, Claim 11 are rejected at least for the same reasons as for Claim 1.
Claim 15 broadly recites the use of an electronic fuse for protecting a digital isolator similarly to the Claim 1, therefore Claim 15 rejected at least for the same reasons as for Claim 1. 
Claim 16 basically recites a protection device similarly to Claim 1 combining Claim 2 limitation in the preamble.  Therefore, Claim 16 is rejected at least for the same reasons as for Claim 1-2.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 3-6, 12-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 2009/0023397) in view of Kukal et al. (US 8,145,458).
Regarding Claim 3, Andersen discloses the protection device according to claim 1, wherein the one or more temperature dependency characteristics of the digital isolator are defined by power dissipated by the isolation circuit, generating undesirable heat and reducing efficiency (Paragraph 27, “….as the voltage increases beyond 4 volts, a greater amount of power is dissipated by the isolation circuit, generating undesirable heat and reducing efficiency”). Andersen does not specifically disclose a thermal derating curve.  Kukal discloses an electronic circuit (Figures 1-3, circuit comprising BJT transistor Q1) comprising a switching device (BJT transistor Q1, Figure 1-3) and a thermal derating curve for the switching circuit (Figures 5-7 shows thermal derating curve for a BJT transistor). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the protection device of Andersen, a thermal derating curve as taught by Kukal, to easily select the operating parameters with a safe limit based on the maximum operating parameters provided in the thermal derating curve. 
Regarding Claim 4, combination of Andersen and Kukal discloses the protection device according to Claim 3, wherein the thermal derating curve provides a predetermined safe limiting power for a given ambient operating temperature of the digital isolator (Figure 6 of Kukal in the combination shows the power dissipation as 
Regarding Claim 5, combination of Andersen and Kukal discloses the protection device according to Claim 4, wherein the eFuse is configured to interrupt current flow to the power supply rail of the digital isolator when power dissipation of the digital isolator exceeds the predetermined safe limiting power (Paragraphs 27-28 of Andersen).
Regarding Claim 6, combination of Andersen and Kukal discloses the protection device according to Claim 5, wherein the eFuse is configured to allow current to flow for a predetermined blanking time before disconnecting its output when the predetermined safe limiting power is exceeded (Andersen, Paragraphs 11, 27-28 in combination with Kukal’s Figure 6).
Claims 12-14 basically recite a method corresponding to the protection device of Claims 4-6.  Therefore, Claims 12-14 are rejected at least for the same reasons as for Claims 4-6
Claims 17-20 basically recite the limitations of Claims 3-6, except that the protection device of Claim 16 is recited.  Therefore, Claims 17-20 are rejected for the same reasons as for Claims 3-6.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 2009/0023397) in view of Hamilton et al. (US 5,801,442).
Regarding Claim 10, Andersen does not disclose the maximum junction temperature of the digital isolator being between 100-200°C.
Hamilton discloses bipolar transistor circuit (Figure 8) and teaches in Column 1, lines 38-42 that the maximum device junction temperature of a silicon bipolar transistor, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 4/17/2021